Citation Nr: 0111345	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  94-05 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), dysthymia and anxiety, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO), that denied the benefit sought on appeal.  In December 
1995, November 1996 and March 1999, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development. 

In July 2000, the RO granted the veteran's claim of 
entitlement to a total rating based upon unemployability due 
to service-connected disabilities.  As such, the Board will 
confine its consideration to the issue as set forth on the 
title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been obtained.

2.  The veteran's PTSD, dysthymia and anxiety disability 
results in severe, but not total, social and occupational 
impairment manifested by depression, irritability, increasing 
anxiety, combat-related flashbacks, nightmares and sleep 
difficulty and intrusive thoughts, hypervigilance and startle 
reflex and nervousness.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD, dysthymia 
and anxiety are met. 38 U.S.C.A. §§ 1155, 5107 (West 1991) 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.21, 4.132, Diagnostic Code 9411 (1996), prior to November 
7, 1996; 38 C.F.R. §§ 4.21, 4.125, 4.130, Diagnostic Code 
9411 (2000), effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that, in connection with the veteran's 
claim, the regional office obtained all relevant medical 
records and also furnished the veteran VA examinations most 
recently in May 1999 and May 2000.  Accordingly, the Board 
considers that all necessary notice has been furnished and 
that the VA duty to assist the veteran with regard to his 
claim has been fulfilled.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, 2096-98 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103 and 5103A). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2000).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2000).  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

The Board has reviewed the entire record, and has found 
nothing in the historical record that would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The record indicates that the veteran filed his claim for an 
increased evaluation for his psychiatric disorder in October 
1992.  In a March 1993 rating decision, from which this 
appeal originally arises, the RO continued a 30 percent 
evaluation for post-traumatic stress disorder, which was 
previously evaluated as conversion hysteria.  During the 
course of the veteran's appeal, a June 1994 hearing officer 
decision increased the assigned evaluation to 50 percent.  
This rating was effectuated by a September 1994 rating 
decision and has remained in effect since.  Subsequently, the 
veteran's service-connected psychiatric disability has been 
amended by the RO to include PTSD, dysthymia and anxiety, 
currently evaluated as 50 percent disabling.

The evidence received in connection with this claim includes 
VA and private medical records from 1992 through June 2000 
and reports of six VA psychiatric examinations between 
December 1992 and May 2000.  The evidence also includes 
transcripts of personal hearing testimony from hearings in 
August 1993 and June 1994 and the veteran's written 
statements.

The reports of VA examinations in December 1992, September 
1993 and June 1996 generally show complaints including 
nervousness and apprehension; sleep difficulties including 
nightmares and recurrent dreams; fear and avoidance of groups 
and crowds; intrusive disturbing recollections and 
flashbacks; and low tolerance for stress.  During these 
examinations, the examiners variously found the veteran's 
affect to be labile, shaky and with anxiety and tension.  He 
was tearful at times when discussing combat memories.  There 
was no evidence of underlying psychosis or hallucinations.  
In September 1993, he had some losses in memory recall and 
his concentration was slightly poor.  In June 1996, he 
reported being married to his wife for 42 years and that his 
short term memory had become mildly impaired, as was his 
judgment.  His long-term memory appeared intact.  In June 
1996, it was noted that the veteran was taking Doxepin and 
Xanax.  At that time, his insight was found to be at least 
moderately impaired.  During the latter two examinations, the 
diagnoses included PTSD, depressive disorders, general 
anxiety, and dysthymia.  In June 1996, his PTSD and 
generalized anxiety disorder were both judged to be severe; 
and his dysthymia was moderately severe.  The examiner 
diagnosed that his generalized anxiety disorder was secondary 
to the service-connected PTSD; and that his dysthymia was 
probably secondary to the service-connected PTSD.  

During a March 1997 VA examination, the veteran reported that 
his anxiety and psychiatric condition not infrequently 
interfered with his ability to continue working.  He reported 
that he had to take time off to withdraw from situations of 
stress and group situations.  His wife reported that he was 
irritable and stress-sensitive.  On examination, he was 
oriented as to time, place and person; his affect 
demonstrated mild to moderate anxiety and at least moderate 
depression.  There was no evidence of tangential or 
circumstantial thought, or psychotic thought process.  His 
recent and remote memory appeared average, although he 
reported that he had short-term memory problems.  He denied 
hallucinations, delusions or suicidal ideation; and his 
insight and judgment were intact.  The diagnoses were PTSD, 
moderate to severe; and dysthymia, rule out major depression, 
recent onset, partially responsive to medication.

During a May 1999 VA examination, the veteran reported 
complaints of "nerves," and that he was not able to sleep.  
He had combat-related dreams and nightmares, and woke every 
half-hour.  He reported that he hid in his basement during 
lightning storms; and was always nervous.  He reported that 
he always wants to be alone; and that he became nervous and 
anxious over almost everything.  On examination, he was 
appropriately dressed and groomed.  He avoided eye contact 
and appeared to be nervous, with mild shaking during the 
interview.  He was clear and coherent, and appeared to be 
very nervous when talking.  He would constantly wring his 
hands and twiddle his thumbs, and at times could not continue 
with his talk due to anxiety.  He was oriented and his speech 
was coherent with logical contents.  He had no abnormal 
thought process, and he denied suicidal and homicidal 
ideations. There was no ritualistic behavior.  He interacted 
appropriately with good expression.  There was no indication 
of any organicicity; however his memory was quite poor for 
short-term, but was adequate for long-term recall.  He had 
adequate attention and concentration.  His insight and 
judgment were intact.   The diagnoses included PTSD, mild to 
moderate, prolonged, and service-connected; dysthymia, 
recurrent, moderate, secondary to PTSD.  A score of 65 was 
assigned on the Global Assessment of Functioning (GAF) scale.  
The VA examiner commented that the veteran continued to 
experience increased startle reflex, hypervigilance, and 
avoidance of stimuli provoking situations.  

During the veteran's most recent VA examination for PTSD, in 
May 2000, he reported complaints similar to those discussed 
above.  He reported that he continued to be nervous, and was 
shaking all the time despite taking "nerve pills."  He 
reported that he had "shell shock" that resulted from his 
stepping on a mine and being hospitalized during service.  He 
reported that he had difficulty sleeping, and that he 
continued to have flashbacks and dreams of the war.  He 
reported that he became nervous during thunderstorms, and 
hides in his basement.  He reported that he did not want to 
be alone during these episodes, as they apparently flash him 
back to the war.  He reported feelings of nervousness and 
depression.  The VA examiner noted that it seemed like the 
nervousness that resulted from the veteran's combat-related 
experiences, with intrusive thoughts, considerably affected 
his ability to have gainful employment and maintain a decent 
lifestyle.  

On examination, the veteran was quite nervous, was shaking 
mildly in his upper extremities, and avoided eye contact.  He 
exhibited nervousness, manifested by a nervous look, constant 
wringing of his hands and twiddling of the thumbs.  He 
admitted to being very anxious, and recalling his war 
experience made him more nervous and anxious.  His bad 
memories seemed to continue to influence his ability to 
express himself.  There was no indication of any abnormal 
behavior or thinking.  He processed questions coherently and 
responded logically.  There was no indication of abnormal 
impulses or obsessive-compulsive behavior.  His anxiety 
worsened as he spoke of his war experiences.  There was no 
difficulty in memory or recall.  His attention and 
concentration seemed to be affected by memories of the war, 
with long pauses to answer questions.  His insight and 
judgment were intact, and he denied any suicidal or homicidal 
ideations.  

The May 2000 VA examination report contains diagnoses of 
PTSD, mild to moderate, chronic; dysthymia, recurrent, 
moderate, secondary to PTSD; and anxiety disorder, 
generalized, moderate, secondary to PTSD.  The current GAF 
score was 60 and 65 in the past year.  The report concludes 
with a discussion in which the examiner opined that the 
veteran continued to have PTSD symptomatology as exemplified 
by continuing depression and increasing anxiety.  It was 
noted that he continued to have flashbacks, continuing 
anxiety to stimuli, hypervigilance and startle reflex with a 
sense of foreshortened future.  The examiner noted that the 
veteran had not responded well to medications.  The examiner 
opined that the veteran had increased symptomatologies of 
anxiety, which were not identified earlier; and that the 
veteran's depression continued to give him vegetative 
symptoms with poor sleep and appetite and decreased 
motivation and energy.  The examiner concluded that there was 
an increase in the severity and frequency of the PTSD 
symptomatologies; and that depression and anxiety were all 
part of the PTSD.  

In July 2000, the RO recharacterized the veteran's service-
connected psychiatric disability as PTSD, dysthymia and 
anxiety.

Also of record are recent VA private medical records 
reflecting treatment from 1992 through June 2000 for 
different medical conditions and disorders, including heart 
bypass surgery in 1996 and orthopedic complaints.  The 
records also reflect the veteran's complaints of nervousness, 
anxiety and insomnia, and that his psychiatric disability was 
treated with outpatient treatment and prescribed medication.

In his oral testimony the veteran testified, in August 1993, 
that he experienced nervousness and sleep difficulty due to 
his psychiatric disorder.  He worked as a farmer on his own 
farm, aided by his son and attended church with his wife.  In 
June 1994, the veteran said his ability to work was affected 
by his nervousness and approximately two years earlier he had 
to hire others to work on the farm.

The veteran's service-connected PTSD, dysthymia and anxiety, 
is rated under Diagnostic Code 9411, which is the diagnostic 
code for PTSD.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  The 
veteran's psychiatric disability could, alternatively, be 
rated under Diagnostic Codes 9400 for generalized anxiety 
disorder or Diagnostic Code 9433 for dysthymic disorder.  
38 C.F.R. § 4.130, Diagnostic Codes 9400, 9433 (2000).  The 
rating criteria under each of these codes are the same.  Id.  
Evaluation of the same disability under various diagnoses is 
a violation of the prohibition against pyramiding as set 
forth in 38 C.F.R. § 4.14 (2000).  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2000). 

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule, pertaining to mental disorders to ensure 
that current medical terminology and unambiguous criteria are 
used.  38 C.F.R. §§ 4.125 to 4.130 (2000).

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria. And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R.

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
March 1993.  The statement of the case, dated June 1993, and 
the January and September 1994 and July 1996 supplemental 
statements of the case, referred the old regulations.  In the 
June 1998, December 1999 and July 2000 supplemental 
statements of the case, the RO evaluated the veteran's claim 
under new regulations. The veteran was afforded an 
opportunity to comment on the RO's action and did not choose 
to do so.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old, pre-November 1996 criteria, a 50 percent 
rating under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
was assigned when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment. Id.  A 70 percent evaluation for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id. A 100 
percent evaluation was warranted (1) when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Id.

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130, for PTSD, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2000).  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) has 
held that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, pursuant to Rhodan v. West, 12 Vet. 
App. 55 (1998), the old rating criteria is for application 
previous to the effective date of the change and both the old 
and new rating criteria are for consideration as of the 
effective date of the regulatory change, November 7, 1996.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

After considering all the evidence of record, in the judgment 
of the Board, the level of disability demonstrated supports a 
finding that the veteran's symptoms of PTSD, dysthymia and 
anxiety more nearly approximate the criteria required for a 
70 percent evaluation.  The veteran's service-connected PTSD, 
dysthymia and anxiety have resulted in severe, but not total, 
occupational and social impairment.
 
In reviewing the relevant evidence in this case, the Board 
initially observes that the veteran has been diagnosed with 
PTSD, dysthymia and a generalized anxiety disorder.  The RO 
recharacterized his service-connected disability as PTSD, 
dysthymia and anxiety as these latter disorders have been 
related to his PTSD.  As the recent examiners have clearly 
associated those disorders with the PTSD, and as no other 
symptomatology has been distinguished from the symptoms of 
PTSD, all noted psychiatric symptoms in this case have been 
considered in conjunction with his service-connected PTSD, 
dysthymia and anxiety disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).

In the present case, the Board finds that the veteran's 
psychiatric symptoms are productive of severe social and 
industrial impairment, with significant deficiencies in work 
and social interaction and severe impairment in the ability 
to obtain or retain employment.  Significantly, he is shown 
to manifest symptoms including physical shaking, depression, 
irritability, increasing anxiety, flash backs, nightmares and 
intrusive thoughts, hypervigilance and startle reflex with a 
sense of foreshortened future, and nervousness.  Most 
recently, the VA examiner in May 2000 opined that the 
veteran's related depression continued to give the veteran 
vegetative symptoms with poor sleep and appetite, and 
decreased motivation and energy.  That examiner opined that 
the veteran's PTSD symptoms had increased in severity and 
frequency, with persistent depression and anxiety; and that 
the veteran had not responded well to medication.  Further, 
the examiner noted that the veteran's service-connected 
psychiatric disability considerably affected his ability to 
have gainful employment.

The degree to which the veteran's PTSD, dysthymia and anxiety 
has affected his social and industrial functioning has been 
interpreted differently by his various examiners.  The 
examiners who conducted the veteran's June 1996 and March 
1997 VA examinations described the veteran's PTSD as severe, 
and moderate to severe, respectively.  However, the examiners 
who conducted the veteran's May 1999 and May 2000 
examinations assigned GAF scores of 65 and 60, respectively, 
and indicated that the veteran's PTSD, dysthymia and anxiety 
was mild to moderate in terms of severity.  GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'" Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DSM-IV).  A GAF score of 61 to 70 represents some 
mild symptoms, or some difficulty in social occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning. 

However as noted also, the veteran's psychiatric symptoms 
have been described by the VA examiners as severe.  Further, 
in the May 2000 VA examination, while a current GAF score of 
60 was recorded, the examiner noted that the veteran's PTSD 
symptoms included continuing depression and increasing 
anxiety symptoms; which were increasing in severity and 
frequency.  It was also noted that the veteran's depression 
gave him vegetative symptoms with poor sleep and appetite, as 
well as decreased motivation and energy.  The VA examiner 
commented that the veteran's combat-related experiences 
considerably affected his ability to have gainful employment.  
The veteran had flashbacks caused by stimuli such as 
thunderstorms, which caused him to hide in his basement.  At 
his examination, he was shaky and nervous, and avoided eye 
contact.  However, his speech was coherent with intact 
insight and judgment and he denied suicidal and homicidal 
ideations.  Persistent delusions, gross inappropriate 
behavior or other symptoms such as to warrant a 100 percent 
evaluation under the new criteria are not demonstrated.  
Similarly, as for the old rating criteria for a 100 percent 
evaluation, neither virtual isolation, totally incapacitating 
psychoneurotic episodes, nor a demonstrable inability to work 
due to service-connected PTSD, dysthymia and anxiety, are 
shown.  Accordingly, a 70 percent evaluation for the service-
connected PTSD, dysthymia and anxiety, is most appropriate at 
this time.  The benefit of the doubt has been resolved in the 
veteran's favor to this extent.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411, effective 
prior to November 7, 1996; 38 C.F.R. §§ 4.125, 4.130, 
Diagnostic Code 9411, effective November 7, 1996. 


ORDER

Entitlement to a 70 percent evaluation is granted for PTSD, 
dysthymia and anxiety is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




		
	D.J. DRUCKER 
	Acting Member, Board of Veterans' Appeals



 

